DENY; Opinion Filed January 17, 2020




                                                                   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-19-01259-CV

                          IN RE PANDALAND HOLDING (HK) LTD, RELATOR

                                 On Appeal from the 44th Judicial District Court
                                             Dallas County, Texas
                                      Trial Court Cause No. DC-19-05870

                                          MEMORANDUM OPINION
                                     Before Justices Bridges, Osborne, and Carlyle
                                              Opinion by Justice Bridges
          In this petition for writ of mandamus, PandaLand Holdings (HK) Ltd. seeks relief from the

trial court’s order granting Cuallix Consumer Services, Inc.’s motion for new trial. The order

granting Cuallix’s motion for new trial set aside a summary judgment in PandaLand’s favor on its

claim for suit on account. PandaLand asserts the trial court “committed reversible error” because

it incorrectly applied the Craddock1 standard in granting the new trial and, even if the standard

were to apply, Cuallix failed to establish a meritorious defense.

          Mandamus review of a trial court’s order granting a new trial is limited to orders that are

void or set aside a jury verdict. See In re Toyota Motor Sales, U.S.A., Inc., 407 S.W.3d 746, 758

(Tex. 2013); see also In re Abrokwa, No. 05-15-01239-CV, 2015 WL 6520083, at *1 (Tex. App.—

Dallas Oct. 28, 2015, orig. proceeding) (mem. op.) (declining to extend merits-based mandamus

review to order setting aside default judgment); In re Foster, No. 05-15-00179-CV, 2015 WL
1
       See Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124 (Tex. 1939) (articulating standard for setting aside default judgment).
682335, at *1 (Tex. App.—Dallas Feb. 18, 2015, org. proceeding) (mem. op.) (same – bench trial).

Neither circumstance applies here. Accordingly, we deny the petition.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE


191259F.P05




                                              –2–